DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s arguments/remarks submitted on 09/27/2021.                   .
2.	Claims 1, 5 – 6, 10 – 11 and 14 have been amended. No new matter has/have been introduced.	
3.	No claim(s) has/have been cancelled. No new claim(s) has/have been added.
4.	Claims 1 – 15  are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
1. 	 A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/27/2021 has been entered. 
Response to Arguments
1.	Applicant’s amendment to claims 1, 6, 11 and 14  filed on 09/27/2021 has been reviewed, an updated search and consideration was performed/conducted as a result a new grounds of rejection is presented below for the applicant consideration. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1 – 2, 6 – 7, 11 -12 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Qos flow to DRB Mapping”, R2-1701205,  Athens, Greece，13-17 February 2017, provided in the last office action) in view of Wang (WO 2014/180005, a markup copy of this document is provided for the applicant consideration).
	Regarding claim 1, Huawei discloses: A packet processing method of a transmitting device in a wireless communication system (the last paragraph on the first page, that is the UE is in communication with the network that uses a default bearer and a new bearer that receives mapping information on how to process packets to be transmitted in the UL ), the method comprising: 
identifying whether a data radio bearer (DRB) mapped to a quality of service (QoS) flow is changed from a first DRB to a second DRB (section 3.1, see last paragraph on the first page, remapping of the QOS flow from one DRB to another in view of the gNB and UE. That is the UE will receive mapping information on how  to transmit UL packet  (QOS flow) from the default bearer to the new dedicated DRB. Note this Huawei discloses a single UE in communication with a single gNB using at least two bearers);
Huawei does not discloses the following aspect: transmitting to a receiving device through the second DRB bearer the last packet on the first DRB and wherein the from the transmitting device to the receiving device on the first DRB includes a packet sequence number. It should be noted in figure 3 of Huawei that an end marker packet is used to indicate the end of packet of the QOS flow on the first DRB. This end marker packet is sent over DRB1 rather than DRB2.  However in the same field of endeavor Wang discloses: transmitting to a receiving device through the second bearer the last packet on the first DRB and wherein the information on the last packet transmitted from the transmitting device to the receiving device on the first DRB includes a packet sequence number. [see highlighted page 26, the first highlighted paragraph on page 26  discloses that the  last sequence number indication is sent to the base station by the UE of a service (interpreted as a QOS flow) that was being transmitted on bearer 1. The second highlighted paragraph on page 26 states that the notification can be sent to the first base station or the second base station, or the first base station can relay the information to the second base station (see also the second paragraph of embodiment 28 on the 27th page). In this case the second base station is considered to cover the scope of the claim limitation, that is sending the information over the second bearer/base station, note the second base station is associated with its own bearer (12th page second paragraph), hence the information of the last packet sequence number of the service on bearer 1 is sent over the second bearer/second base station].
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s system in view of Wang. The motivation for making the above modification would have been for data transfer  [technical field of Wang on the 4th page].
	The applicant did argued in the last remarks that there is no single receiver and single transmitter that is performing the steps of the independent claims in any of the references. However the primary reference of Huawei deals with a single UE and a single base station where by two bearers are used to transmit a single QOS flow in the UL and an indication of the  last sequence number is being transmitted to the gNB but over the first DRB1 as explained earlier. Wang disclose every aspect of claim one but between two base stations that uses different bearer associated with a single UE whereby the last sequence number regarding the first bearer is sent over the second bearer. One skilled in the art would find it very obvious that the steps of claim 1 accounted for in the reference of Wang can be perform by a single base station instead of using two base station with a single UE since it is well known that multiple bearer can be associated with  a single UE and an eNB as seen in Huawei [see also ITRI, R2-1701346, Discussion on QOS flow ID, see figure 1, multiple bearer between a single UE and base station]. This falls under KSR of:
 	Applying a known technique to a known device (method or product) ready for improvement to yield predictable results The findings for this rationale are: 1) The prior art contained a “base” device upon which the claimed invention is an improvement; 2) The prior art contained a known technique that is applicable to the base device; 3) That one of ordinary skill would have recognized that applying the known technique would have yielded predictable results.
NOTE:
Other reference(s) applicable to the applicant claimed invention is/are:
A.	¶ 0039 of  Turtinen et al. (US 2015/0304896 A1), that is a first device in communication with a second device using two different bearers (cellular bearer and D2D bearer), the last SN is sent as control PDU format to the second device. The reference of Wang as earlier cited states that this information of the last SN could have been sent over a second bearer. As a result the same rational presented above would have render claim 1 to be obvious in view of Turtinen over Wang. 

Claims 6, 11 and 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as the transceiver and controller are disclose Wang see page 36.

 	Regarding claim 2, Huawei and Wang further discloses: The method of claim 1, further comprising transmitting, to the receiving device, information on a first packet transmitted on the second DRB in the QoS flow. (Huawei discloses in section 3.2: “And the PDAP entity needs to identify the packets of QoS flow in the new DRB, e.g. to identify packet9 and packet10 in figure3. Furthermore, the PDAP entity will have the flexibility to deliver the packets in-order to upper layer per QoS flow if it can identify the QoS flow id of the received packets”. Also see embodiment 1 on the 25th page, 3rd paragraph of Wang, whereby the first packet can be indicated]
	For motivation see claim 1.

Claims 7, 12 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

2.	Claims 3, 8 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R2-1701205) in view of Wang (WO 2014/180005, a markup copy of this document is provided for the applicant consideration)  and Motegi et al. (US 2010/0062774 A1).
	Regarding claim 3, Huawei in view of Wang discloses: The method of claim 1 (see rejected claim 1).
	Huawei in view of Wang does not disclose: starting a timer; and transmitting, to the receiving device, a packet related to the QoS flow on the second DRB if the timer has expired.  
	Motegi discloses: starting a timer; and transmitting, to the receiving device, a packet related to the QoS flow on the second DRB in case that the timer has expired.  (¶ 0013, ¶ 0015, each base station is associated with a bearer, during the course of handover packets to the mobile is redirected to the target base station (second bearer) a timer is started after timeout the packets are then forwarded from the second base station (target base station or second radio bearer) to the UE, the timer can be based on QoS for the data stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s  system in view of Wang and  Motegi. The motivation for making the above modification would have been for a mobile station performs processing for handover from a handover-source radio base station to a handover-target radio base station. (¶ 0001 of Motegi).

Claims  8 and 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

3.	Claims 4 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R2-1701205) in view of Wang (WO 2014/180005, a markup copy of this document is provided for the applicant consideration)  and Sane et al. (US 2011/0286387 A1).
	Regarding claim 4, Huawei in view of Wang discloses: The method of claim 1 (see rejected claim 1).

	Sane discloses: receiving, from the receiving device, a message requesting for re-transmission of at least one packet transmitted on the first DRB. (¶ 0007, retransmission occurs on a first bearer of dual connectivity of two bearers, ¶ 0025 (see figure 5) discloses a polling (interpreted as a request) that is being receive to request the retransmission of lost/corrupted pdu on the first bearer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s  system in view of Wang and Sane. The motivation for making the above modification would have been for controlling a connection having multiple radio access bearers between a mobile wireless communication device and a wireless communication network. (¶ 0001 of Sane).
 	In addition see CATT (  Reconfiguration of Flow ID to DRB Mapping, R2-1700968,  Athens, Greece, 13th – 17th February 2017, provided in the last office action) : section 2.3, which states “ Allow PDCP PDU/SDU which is not transmitted successfully before reconfiguration to continue retransmitting in the previous mapping DRB, to avoid the PDCP SN gap”.

Claim  9  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

4.	Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Qos flow to DRB Mapping”, R2-1701205,  Athens, Greece，13-17 February 2017, provided in the last office action) in view of Wang (WO 2014/180005, a markup copy of this document is provided for the applicant consideration) and Maeder et al. (US 2020/0029241, the provisional application (62/401,385) date is relied on a copy was  included in the previous office action).
 	Regarding claim 5, Huawei in view of Wang discloses: The method of claim 1 (see rejected claim 1).
	Huawei in view of Wang does not disclose:  receiving, from the receiving device, an acknowledgement (ack) message corresponding to the last packet transmitted from the transmitting device to the receiving device; and transmitting, to the receiving device, a packet related to the QoS flow on the second DRB after receiving the ack message.
 	Maeder further discloses: receiving, from the receiving device, an acknowledgement (ack) message corresponding to the last packet transmitted from the transmitting device to the receiving device; (¶ 0155, the switch marker indicates the last packet in the first DRB, a confirmation is received at the UE)
 	and transmitting, to the receiving device, a packet related to the QoS flow on the second DRB after receiving the ack message.
 (¶ 0156, data is stop buffering in the second data radio bearer and normal operation occurs, that is after the packets in the old radio bearer is sent to the upper layer transmission resumes on the second data radio bearer after acknowledging the last packet in the old radio data bearer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei’s  system in view of Wang and Maeder. The motivation for making the above modification would have been for reordering the packets when handover is performed (¶ 0143 of Maeder).

Claim 10 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463